COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
                                                                  No. 08-15-00218-CV
                                                §
IN THE INTEREST OF K.A.K. AND                                        Appeal from the
A.V.K., CHILDREN,                               §
                                                                   302nd District Court
                                                §
                                                                 of Dallas County, Texas
                                                §
                                                                   (TC# DF-13-13628)
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to Rule

42.1(a)(1) because Appellant no longer wishes to pursue the appeal.           See TEX.R.APP.P.

42.1(a)(1)(authorizing appellate court to dismiss appeal on the appellant’s motion). We grant the

motion and dismiss the appeal. All pending motions are denied as moot.



October 28, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.